        Case 1:17-cv-10432-DJC Document 68-1 Filed 12/17/18 Page 1 of 14




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


AMANDA ARNOLD,                                                Civil Action No.: 17-10432-DJC
    Plaintiff,
DI
VS.
                                                              District Judge Denise J. Casper
THE WOODS HOLE, MARTHA’S VINEYARD
AND NANTUCKET STEAMSHIP AUTHORITY,
     Defendant.



 MEMORANDUM IN SUPPORT OF PLAINTIFF’S OMNIBUS MOTIONS IN LIMINE
                 TO EXCLUDE CERTAIN MATTERS

May It Please the Court:

       In this trial, Plaintiff will be requesting the Court to bar certain testimony and evidence

from being discussed or introduced in order to obtain a fair and impartial outcome. U.S. v.

Brodhead, 714 F. Supp. 593, 595 (D. Mass. 1989). Under the Federal Rules of Evidence, only

relevant evidence is admissible. Fed. R. Evid. 402. Evidence is relevant if “it has any tendency

to make a fact more or less probable than it would be without the evidence” and “the fact is of

consequence in determining the action.” Fed. R. Evid. 401; see also U.S. v. Abel, 469 U.S. 45,

51, 105 S.Ct. 465, 458, (1984). “Although relevant, evidence may be excluded if its probative

value is substantially outweighed by a danger of unfair prejudice, confusion of the issues, or

misleading the jury, or by considerations of undue delay, wasting time, or needless presentation

of cumulative evidence.” Fed. R. Evid. 403; see also U.S. v. Majeroni, 784 F.3d 72, 76 (1st Cir.

2015) (“In exercising their broad discretion under Rule 403, trial judges have a feel for the

evidence and the courtroom that is difficult to replace on the pages of a transcript, so our

deference to judgment calls [regarding evidence] is great.”). For the reasons set forth below, the

                                                 1
        Case 1:17-cv-10432-DJC Document 68-1 Filed 12/17/18 Page 2 of 14



following evidence is not only irrelevant to these proceedings, but its probative value is greatly

outweighed by the danger of unfair prejudice, confusion of issues, misleading the jury, or

causing undue delay and waste of time. Therefore, the following subjects, testimony, and

evidence should be excluded.

       It is respectfully requested that these rulings be made by the Court before the trial given

the risk of unfair prejudice, confusion of issues, and misleading the jury that could result if any

of the topics listed below are even mentioned during Defendant’s opening. In the event this

Court does not outright exclude a given matter discussed below, Plaintiff respectfully requests

that a mandatory limiting instruction as to its proper use be given upon its admission and each

and every time thereafter as such a reference is made, as provided for in Federal Rule of

Evidence 105.

                         SPECIFIC EVIDENCE TO BE EXCLUDED

       Plaintiff respectfully requests that Defendant be precluded from offering any evidence or

argument suggesting to referring to the following matters at trial:

   A. Plaintiff’s Residence;

       Plaintiff requests that the Court exclude as irrelevant and prejudicial any reference to

Plaintiff’s residence. This case is in part brought under diversity jurisdiction of this Court, and

Plaintiff does not live in Massachusetts. Plaintiff respectfully requests that the Court exclude

any reference to Plaintiff’s residence as irrelevant and prejudicial to the issues in this case. The

jury will be comprised of Massachusetts residents and the Defendant is a corporation that is

based out of Massachusetts. As such, the Defendant may refer to the Defendant’s services, as an

in-state employer against an out of state resident, in an effort to sway the sympathies of the jury,

and to imply that the Plaintiff is somehow an interloper suing a Massachusetts company. The



                                                  2
        Case 1:17-cv-10432-DJC Document 68-1 Filed 12/17/18 Page 3 of 14



resulting prejudice to the Plaintiff would outweigh any possible relevance Plaintiff’s residence

would have. Further, any reference to Plaintiff’s residence would waste the Court’s time and

have no probative value. Plaintiff therefore requests that the Court exclude any references to her

home address under Rules 402 and 403. Respectfully, the only reference to Plaintiff’s residence

should be the Court’s reference to Plaintiff having lived in New York at the time the lawsuit was

brought and that is one reason this matter is being brought in federal court.

    B. Plaintiff’s Social Media Information;

        Plaintiff also moves to exclude any references to her social media account, including but

not limited to any posts she may have made on her social media regarding the incident at issue

(Plaintiff’s counsel is not aware of any relevant social media posts). Moreover, Local Rule

16.5(c) required that the disclosures made pursuant to Fed. R. Civ. Proc. 26(a)(3) (including

proposed exhibit lists) be exchanged at least 28 days prior to the initial pre-trial conference; there

was no social media information listed on Defendant’s pre-trial exchange. Defendant did not

request social media information or seek authorizations for social media postings during

discovery. To the extent that the Defendant has obtained social media information regarding

Plaintiff, it was not timely disclosed and as such will cause Plaintiff undue prejudice. As such,

Plaintiff respectfully requests that any and all references to Plaintiff’s social media information

be excluded pursuant to Fed. R. Evid. 401, 402 and 403.

    C. Plaintiff’s Use of Alcohol and Tobacco;

        There is no evidence expert or otherwise, that the Plaintiff was impaired at the time of the

occurrence. Therefore, Plaintiff respectfully requests the Court bar any and all references to

Plaintiff’s consumption of alcohol at any time, including immediately before the injury at issue

in this litigation occurred. Plaintiff testified that she had half of a beer prior to using the



                                                   3
        Case 1:17-cv-10432-DJC Document 68-1 Filed 12/17/18 Page 4 of 14



women’s bathroom. Ex. A., Arnold Dep. 19:4-20:2 (December 13, 2017). Neither of the

Defendant’s experts testified to Plaintiff’s alcohol usage as being a factor contributing to the

accident, nor did their reports include any reference to Plaintiff’s alcohol consumption. There is

nothing in the medical records to suggest that Plaintiff was impaired. Therefore, the fact that

Plaintiff consumed half of a beer prior to the incident is not relevant, and if allowed to be

mentioned at trial would cause substantial unfair prejudice to Plaintiff as the jury may believe

that drinking contributed to the incident at issue. Likewise, there is no evidence that Plaintiff

was a smoker or that use of tobacco impacted Plaintiff’s damages or Defendant’s liability. As

such, Plaintiff respectfully requests the Court exclude any reference to or suggestions regarding

Plaintiff and the use of tobacco or alcohol pursuant to Fed. R. Evid. 401, 402 and 403.

    D. Defendant’s Expert Hendrik F. van Hemmen testifying to anything outside of his
       initial report;

       Plaintiff respectfully requests that the Court strike Defendant’s expert Hendrik F. van

Hemmen from being allowed to testify to anything outside of his expert report served in March

of 2018. In November of 2018, Defendant’s counsel served a second van Hemmen report,

without any discussion with Plaintiff’s counsel. Plaintiff’s counsel immediately requested an

explanation of defense counsel. Ex. B, Email exchange between counsel dated November 14,

2018. This request was ignored.

       The cause of the sudden and impermissible mid-November 2018 report appears to be that

Defendant realized their expert, Van Hemmen, had not reviewed a crucial deposition and wanted

to shore up this failure.1 Certainly, Defendant should not be able to have their expert amend his

opinion 9 months after his report was served and five months after his deposition was taken, with



1
 Notably, this only occurred after the 30(b)(6) witness was successfully served with a subpoena
to appear at trial.
                                                  4
        Case 1:17-cv-10432-DJC Document 68-1 Filed 12/17/18 Page 5 of 14



weeks to go until trial. In the new report, the expert says that the newly provided deposition

(taken long before the expert’s March report) “provides additional insight in the production of

documents and the condition of the door at the time of the incident.” Ex. C, Expert Report of

Hendrik van Hemmen dated 11/9/2018. Aside from being nine months too late and long after

the close of discovery, there is absolutely nothing in this mid-November report that identifies

what the “additional insight” is, much less discuss this “additional insight” and provide grounds

for it. Simply put, serving such a report was improper and, in any event, it was completely

deficient and nothing the expert may have belatedly gleaned from the 30(b)(6) deposition of Carl

Walker should be permitted at trial.

   E. Arguing that Complying with United States Coast Guard Regulations Means that
      The United States Coast Guard Actually Tests the Door Closer Device at Issue;

       Plaintiff anticipates that Defendant will elicit testimony or imply at trial that because the

EAGLE received a Certificate of Inspection from the U.S. Coast Guard, the U.S. Coast Guard

somehow found that the door at issue closed in a safe manner for passengers; or the Defendant

will elicit testimony or imply that U.S. Coast Guard regulations provide standards relevant to the

speed at which a door should close. Both such suggestions would be false and this is

demonstrated by Plaintiff’s Interrogatory Number 13 and Defendant’s Response thereto, which

assert no such regulation:

       13. Identify any standards used by the Defendant to ensure the safety of passengers
       entering and exiting public bathrooms aboard the Eagle.

       RESPONSE:

       Defendant objects to this Interrogatory on the grounds that it is vague and seeks legal
       conclusions that undersigned is not qualified to make.

       Without waiving the foregoing objection, United States Coast Guard regulations set forth
       in Title 46 of the Code of Federal Regulations.



                                                 5
        Case 1:17-cv-10432-DJC Document 68-1 Filed 12/17/18 Page 6 of 14



       Further, the standards of common sense and common knowledge applies to door safety
       onboard the EAGLE. It is a matter of common sense and common knowledge that fingers
       will be injured if caught between jams and doors and that placement of one’s fingers
       between a jam and an open door, especially on a moving vessel, should be avoided.
       [Ex. D, Defendant’s Answers to Interrogatories dated August 3, 2017].


       Furthermore, while U.S. Coast Guard regulations require that doors aboard ships have

positive closure to reduce fire risk, these regulations do not speak to the speed at which doors

should close. There was also deposition testimony by the Defendant’s employees that the Coast

Guard performed inspections and that the door closer device at issue in this matter conformed to

Coast Guard regulations.2 However, when Captain Gifford was deposed, the following exchange

occurred:

               Q. Okay, and when the U.S. Coast Guard issues a
               certificate of inspection, that doesn’t mean that
               the U.S. Coast Guard comes onto a vessel like the
               EAGLE and tests each passenger door to make sure
               that the door closers are working properly; right?
               A. They do not.
               [Ex. G., Gifford Dep. 161:23-162:4 (December 19, 2017)].

       Thus, according to Captain Gifford’s testimony, the U.S. Coast Guard does not test the

door closer devices and did not on this ship. Moreover, Defendant has not listed any Coast

Guard employees as potential witnesses on its pre-trial exchange. Because the Defendant’s

employee has admitted that the United States Coast Guard does not actually perform inspections

as to whether a door closer is working properly, the Defendant at trial should not be permitted to



2
  For example, Phillip Parent testified that “They’re inspected, every single door is inspected
annually by the United States Coast Guard…And quarterly by the United States Coast Guard.”
Ex. E., Parent Dep. 123:14-16 (January 19, 2018). Additionally, in response to a question about
the applicable standards with reference to the U.S. Coast Guard regulations, the 30(b)(6)
deponent testified that “…yes, that the Coast Guard Title 46 of the Code of Federal Regulations,
if there are regulations, would be included in that and that common sense and common
knowledge are very important when being on a vessel.” Ex. F., Walker Dep. 121:23-122:3
(January 11, 2018).
                                                 6
        Case 1:17-cv-10432-DJC Document 68-1 Filed 12/17/18 Page 7 of 14



argue by inference that passing Coast Guard inspections or obtaining the Coast Guard’s

Certificate of Inspection means that the Coast Guard has approved or tested the door closer

devices on the EAGLE or determined that the door at issue closes at a safe rate of speed.


   F. Testimony that slowing the door closer’s rate of speed to comply with applicable
      standards would have prevented the door from closing shut and thus created a fire
      hazard;

   There is no evidence, expert or otherwise, that a slower rate of closure would have impeded

the door from fully closing shut, which is allegedly required by Coast Guard regulations. Such an

assertion would require expert testimony and the Defendant’s experts have not offered any

opinions in their expert reports or at deposition in this regard. Absent any evidence that

modifying the door to slow the door’s rate of closure would have prevented the Defendant from

complying with federal U.S. Coast Guard, the Defendant should not be allowed to elicit

testimony suggesting this.


   G. References to Plaintiff’s attire at the time of the incident;

   At Plaintiff’s deposition, Plaintiff provided testimony regarding her attire at the time of the

incident:

               Q: On September 30th, what were you wearing?
               A: Jeans, Teva sandals with socks, a long-sleeved
               Shirt, sweater and fleece vest, and a ball cap.
               Q: On your right hand did you have any rings?
               A: Yes.
               [Ex. A, Arnold Dep., 12:21-13:1 (December 13, 2017].

       and

               Q: What did they do for you when you were received
               by the two gentlemen who were in the ambulance
               with you?
               A: They put—they were holding my fingers in
               tact. I had a ring on—this ring on this
               finger.

                                                 7
        Case 1:17-cv-10432-DJC Document 68-1 Filed 12/17/18 Page 8 of 14



               Q. On your ring finger?
               A. Yes…
               [Id. at 66:4-11].

       The Defendant has listed images of the ring and sandals Plaintiff was wearing at the time

of the incident as potential exhibits to be introduced as evidence at trial. The Court should bar

any line of questioning asking about Plaintiff’s attire at the time of the injury as well as bar any

introduction of images pertaining to Plaintiff’s attire. There is no expert opinion or any other

evidence that Plaintiff’s sandals in any way contributed to the injuries she suffered. While

Plaintiff was wearing a ring on one of the fingers that was injured at the time of the injury, there

has been no testimony by any physician or other expert that the ring contributed to the happening

of the occurrence. Even if the ring did cause further harm, Plaintiff could not be held

comparatively negligent for wearing a ring. Any references to Plaintiff’s shoes or ring would

mislead the jury and confuse the issues in this case as the occurrence and Plaintiff’s damages

were in no way effected by her ring or sandals.

   H. Defendant from arguing it may go bankrupt or increase fares as a result of lawsuits;

   The Court should bar any testimony or argument from Defendant that because of personal

injury lawsuits brought against it, Defendant has been or will be forced to raise its fares and/or

that the Defendant may go bankrupt. Any references to Defendant having to raise its fares would

be unfairly prejudicial to Plaintiff as the jury would be mislead into conflating issues of

Defendant’s fares in the future with Defendant’s liability from a prior tortious act. Moreover,

any references to Defendant’s possible bankruptcy would be mere speculation and also irrelevant

to Defendant’s liability.




                                                  8
        Case 1:17-cv-10432-DJC Document 68-1 Filed 12/17/18 Page 9 of 14



    I. The Number of Passengers the EAGLE Carries Each Year

    Defendant should be barred from offering any testimony or other evidence as to how many

passengers it transports on the EAGLE each year. The expert report produced by van Hemmen

alleges information regarding the number of passengers that travel on the EAGLE and speculates,

without any stated basis, how many times the women’s bathroom door at issue is opened and

closed.3 The Defendant should not be permitted to state, suggest, imply, or argue that because it

carries a large number of passengers, there will be some instances of people having their hands

injured by closing doors, without some stated and demonstrated analysis to support this. The

Defendant has offered no comparative data or data evaluation of any kind in the Rule 26(b)(4)

expert disclosures. There is nothing of any kind offered that provides some background rate on

the number of people one would expect to suffer injuries due to doors closing on their hands on

their boats such as the EAGLE. Therefore, their experts’ ipse dixit assertions regarding the

number of door closings to be expected in transporting this alleged number of passengers should

be rejected.

    Under Fed. R. Evid. 702,

       A witness who is qualified as an expert by knowledge, skill, experience, training, or
       education may testify in the form of an opinion or otherwise if:
       (a) The expert’s scientific, technical, or other specialized knowledge will help the trier of
           fact to understand the evidence or to determine a fact in issue;
       (b) The testimony is based on sufficient facts or data;
       (c) The testimony is the product of reliable principles and methods; and
       (d) The expert has reliably applied the principles and methods to the facts of the case.




3
  “The vessel carries about 100 passengers on average per leg and runs 6 legs per day for about
300 trips per year, which results in 180,000 passengers per year, assuming half females, one time
in and one time out per female passenger, but occasionally two or more people entering or
existing at once. This would result in approximately 90,000 cycles per year.” Exhibit H, Expert
Report of Rik Van Hemmen dated 03/08/2018, p. 23, fn. 7. Van Hemmen also stated that the
Steamship Authority carries over 3 million passengers per year. Id. at 24.
                                                 9
       Case 1:17-cv-10432-DJC Document 68-1 Filed 12/17/18 Page 10 of 14



In Daubert v. Merrel Dow Pharmaceuticals, Inc., 509 U.S. 579, 589, 113 S. Ct. 2786, 2795, 125

L.Ed. 2d 469, (1993), the Court stated that “…trial judges must ensure that any and all scientific

testimony or evidence admitted is not only relevant, but reliable,” which the Court later clarified

applied not only to expert testimony that was “scientific” in nature, but all expert testimony.

Kumho Tire Co., Ltd. V. Carmichael, 526 U.S. 137, 147, 119 S.Ct. 1167, 1174, 143 L.Ed. 2d 238

(1999). Pursuant to Daubert, trial judges must determine whether the expert testifying to

scientific knowledge that will assist the jury to understand or determine facts at issue in the

litigation. Daubert, 509 U.S. 579, 593, 113 S. Ct. 2786, 2797. While the Court in Daubert listed

some factors to be used in order to determine whether or not expert testimony would be useful,

the Court made clear that the factors listed were not definitive4. Id. In Kumho Tire Co., the

Court went onto to note that Fed. R. Evid. 702 “grants the district judge the discretionary

authority, reviewable for its abuse, to determine reliability in light of the particular facts and

circumstances of the particular case.” Kumho Tire Co., 526 U.S. 137, 158, 119 S. Ct. 1167, 1179

(emphasis added).

    In this case, the Defendant has no expert who is qualified to provide such analyses to the

jury, even if Defendant had produced and turned over statistical studies or analyses. Defendant’s

expert, van Hemmen, has a B.S. in Aerospace and Ocean Engineering. Ex. H., Expert Report of

Rik van Hemmen dated 03/08/2018, page 32. He has no advanced degrees in the fields of

statistics, epidemiology or data science. Id. He does not hold an accreditation as a Professional

Statistician or memberships in any of the national or international statistic societies. Id. Mr. van



4
 The Daubert factors include whether a theory or technique can and has been tested, whether or
not it has been subjected to peer review and publication, whether there is a high know or
potential rate of error and whether there are standards controlling the technique’s operation, and
whether the theory/technique enjoys general acceptance within a relevant scientific community.
Daubert, 509 U.S. at 592-594, 1123 S. Ct. 2786.
                                                  10
       Case 1:17-cv-10432-DJC Document 68-1 Filed 12/17/18 Page 11 of 14



Hemmen himself admits that he does “not have land-based or marine industry door/finger injury

rates,” he did not feel that it was necessary to inform his thinking on this topic. Id. Mr.

Hemmen’s self-serving decision to not research crucial basis for his opinion, further underscores

its ipse dixit nature. Mr. van Hemmen read a random fact sheet on safety for skiers and

snowboarders and has attempted to compare this to injury rates on maritime vessels. Id. at 24,

fn. 9. This does not qualify as either sufficient or relevant data for comparison and cannot

reasonably be considered as a reliable principle or method for either data acquisition or

meaningful comparative analysis. Without providing any quantifiable evidence to the overall

rate of injuries on maritime vessels, or any such related odds ratio, Mr. van Hemmen states that

“a closer examination of the injury reports will actually reduce these odds dramatically for

adults, since door/finger injury incidents are more common for children regardless of the

setting”. Id. at 24. Even if Mr. van Hemmen had provided such evidence or analysis, he would

still not be qualified to put it forth as an expert opinion.

    Similarly, Defendant’s expert Michael Collyer Expert holds a B.S. in Nautical Science and

Marine Transportation from the Massachusetts Maritime Academy. Ex. I., Expert Report of

Michael Collyer dated 03/08/2018. He too has no advanced degrees in the fields of statistics,

epidemiology or data science. Id. He does not hold an accreditation as a Professional

Statistician or memberships in any of the national or international statistic societies. Id.

    As such, pursuant to the flexibility afforded to district judges inherent in Rule 702 (as stated

in both Daubert and Kumho Tire Co.), the Court should bar any testimony regarding statistical

utterings of the number of passengers who board the EAGLE in relation to the injuries that

passengers suffer on the EAGLE.




                                                   11
       Case 1:17-cv-10432-DJC Document 68-1 Filed 12/17/18 Page 12 of 14



   Finally, this evidence should be excluded under Fed. R. Evid. 401 and 403. Any evidence

regarding the total number of passengers who travel on the EAGLE or with the Steamship

Authority compared to the number of passengers who are injured while traveling on the EAGLE

or Steamship Authority is at root irrelevant, because it in no way tends to rebut the evidence

Plaintiff will offer that the door closer at issue here had not been maintained, that the door closed

too fast, violated codes as to rate of closure, and was too heavy for the closer mechanism. It also

is irrelevant in that it does not tend to rebut that had a handrail been available next to the

women’s bathroom door, the incident would not have occurred.

   J. Plaintiff or Plaintiff’s Counsel Required that the Defective Door Closer and Door
      Remain in Service;


   Plaintiff’s counsel appropriately sent a preservation letter to the Defendant, requesting that

no changes be made to the door or door closer until an inspection could occur. Ex. J, Letter of

Preservation. Surprisingly, Defendant did not take this door or door closer out of service, but

instead allowed it to continue in operation without, as had previously been true, any maintenance

or adjustments of any kind. Defense counsel should not be able to state, suggest or imply that

Plaintiff or Plaintiff’s counsel, through exercising the right to evidence preservation, somehow

subjected passengers to the same risk that Plaintiff claims caused her injuries. Engaging in any

way in that tactic at trial would clearly be an abuse of the Defendant’s obligation to properly

preserve evidence. Furthermore, to the extent any changes may have occurred to the door while

the door remained in use, the Defendant should not be able to use its spoliation of the condition

of the door closer against Plaintiff or her experts on direct or cross-examination.




                                                  12
      Case 1:17-cv-10432-DJC Document 68-1 Filed 12/17/18 Page 13 of 14



Dated: December 17, 2018           Respectfully submitted,

                                   Pennock Law Firm LLC

                                   By: /s/ Shannon Pennock
                                   Pro Hac Vice
                                   Attorney for Plaintiff
                                   411 Lafayette Street, 6th Floor
                                   New York, NY 10003
                                   (551) 200-6352
                                   Fax #: (929) 235-7273
                                   shannonpennock@pennocklawfirm.com




                                     13
       Case 1:17-cv-10432-DJC Document 68-1 Filed 12/17/18 Page 14 of 14




                                CERTIFICATE OF SERVICE

       I hereby certify that on December 17, 2018, a copy of the above document filed through
the ECF system was sent electronically to the counsel listed below:

CLINTON & MUZYKA, P.C.
Thomas J. Muzyka
BBO NO: 356640
Olaf Aprans
BBO NO: 670434
88 Black Falcon Avenue
Suite 200
Boston, MA 02210
(617) 723-9165
Fax: (617) 720-3489
Email: tmuzyk@clinmuzyka.com


                                            By: /s/ Shannon Pennock
                                            Shannon M. Pennock
                                            Pro Hac Vice
                                            Attorney for Plaintiff
                                            411 Lafayette Street, 6th Floor
                                            New York, NY 10003
                                            (551) 200-6352
                                            Fax #: (929) 235-7273
                                            shannonpennock@pennocklawfirm.com




                                               14
